DETAILED ACTION
This Office action is in reply to application no. 16/886,379, filed 28 May 2020, with a preliminary amendment filed 10 August 2020.  Claims 7, 13, 15-18, 20, 21, 24, 26, 29, 31 and 32 have been cancelled.  Claims 1-6, 8-12, 14, 19, 22, 23, 25, 27, 28, 30 and 33 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an “apparatus” nominally, but the apparatus has no physical components of any kind, such that the claim is in fact directed to software per se.  The claim includes a “training controller”, “model evaluator” and “ratings metric generator” described only in terms of their intended use.  The specification makes clear, ¶ 38, that no hardware at all is required, but that the process can be embodied entirely in software.
Software per se is not within any of the four categories of invention because it is a list of instructions, which is not a process, machine, manufacture nor a composition of matter.  To overcome this rejection the Examiner suggests adding physical components such as, e.g., a processor and memory; adequate support for these is found e.g. at ¶ 39 of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (U.S. Publication No. 2020/0258171, filed 13 February 2019) in view of Cui et al. (U.S. Publication No. 2016/0150280).

In-line citations are to Gibbon.
With regard to Claim 1:
Gibbon teaches: An apparatus [0008; “computer”] comprising:
a training controller to train a neural network based on training data to produce a trained neural network [0041; 0043; a neural network is trained using certain inputs] that is to output model parameters of a probability model, [0043; a “parameter” is used to determine a “probability”] the training data including media source data… [0035; the data may come from “external sources such as rankings or ratings services”]
a model evaluator to execute the trained neural network on input data… to determine one or more first model parameters of the probability model; [0043; the machine learning engine, using a convolutional neural network model, extracts a candidate parameter value from a set of possibilities] and
a ratings metric generator to evaluate the probability model based on input census data… [0060; all the available data may be included which reads on it being census data, as opposed to a sample] the probability model configured with the one or more first model parameters output from the trained neural network. [0043 as cited above]

Gibbon does not explicitly teach using panel data obtained from meters monitoring media devices associated with a plurality of panelists, specifying a time of day, a media source, and at least one feature different from the time of day and the media source, or that the purpose is to determine a ratings metric corresponding to the time of day, the media source, and the at least one feature, but it is known in the art.  Cui teaches a broadcast program rating system [title] that uses “people meters” to determine what is being viewed at a particular “day and time” or on a particular “network”.  It also uses “demographic information” of the plurality of “panelists” being monitored, such as “gender, age, income” [0032] and uses all this to determine “TV ratings information”. [0128] Cui and Gibbon are analogous art as each is directed to electronic means for making a prediction based on past information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cui with that of Gibbon in order to project ratings for future broadcasts, as taught by Cui; [abstract] further, it is simply a combination of known parts with predictable results, simply using data such as that of Gibbon and/or Cui for Cui’s purpose in addition to that of Gibbon; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.
It is notoriously old and common in the software arts that a developer may divide an application into subcomponents as she pleases and that she may name them whatever she likes; therefore references to named software subcomponents in this and the subsequent claims, such as “training controller”, “model evaluator” and “ratings metric generator”, are considered mere labeling and given no patentable weight.

This claim only positively claims an “apparatus” that has no structure and performs no function.  As stated above, the names of the parts, assuming they are meant to be some kind of software, have no patentable significance; as each part is only there “to” perform some task, and is not positively claimed as actually performing the task or being configured to do so, those are merely statements of intended use which are considered but given no patentable weight.  The references are provided for the purpose of compact prosecution.

With regard to Claim 2:
The apparatus of claim 1, wherein the at least one feature includes at least one of age, gender, race, ethnicity, or weather. [Cui, 0032 as cited above in regard to claim 1]

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, as most disclosing human interpretation of data which imparts neither structure nor functionality to the claimed apparatus.  Second, as the feature only “includes” one of these, it can include other information, and any further processing could be based only on the other information.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
Gibbon teaches: A method comprising:
training a neural network based on training data to produce a trained neural network [0041; 0043; a neural network is trained using certain inputs] that is to output model parameters of a probability model, [0043; a “parameter” is used to determine a “probability”] the training data including media source data… [0035; the data may come from “external sources such as rankings or ratings services”]
executing the trained neural network on input data… to determine one or more first model parameters of the probability model; [0043; the machine learning engine, using a convolutional neural network model, extracts a candidate parameter value from a set of possibilities] and
evaluating, by executing an instruction with a processor, [0020; “processor”] the probability model based on input census data… [0043; the machine learning engine, using a convolutional neural network model, extracts a candidate parameter value from a set of possibilities] the probability model configured with the one or more first model parameters output from the trained neural network. [0043 as cited above]

Gibbon does not explicitly teach using panel data obtained from meters monitoring media devices associated with a plurality of panelists, specifying a time of day, a media source, and at least one feature different from the time of day and the media source, or that the purpose is to determine a ratings metric corresponding to the time of day, the media source, and the at least one feature, but it is known in the art.  Cui teaches a broadcast program rating system [title] that uses “people meters” to determine what is being viewed at a particular “day and time” or on a particular “network”.  It also uses “demographic information” of the plurality of “panelists” being monitored, such as “gender, age, income” [0032] and uses all this to determine “TV ratings information”. [0128] Cui and Gibbon are analogous art as each is directed to electronic means for making a prediction based on past information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cui with that of Gibbon in order to project ratings for future broadcasts, as taught by Cui; [abstract] further, it is simply a combination of known parts with predictable results, simply using data such as that of Gibbon and/or Cui for Cui’s purpose in addition to that of Gibbon; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 23:
Gibbon teaches: A non-transitory computer readable medium comprising instructions [0022; a “non-transitory computer readable medium” includes “computer executable instructions”] which, when executed, cause a machine to at least:
train a neural network based on training data to produce a trained neural network [0041; 0043; a neural network is trained using certain inputs] that is to output model parameters of a probability model, [0043; a “parameter” is used to determine a “probability”] the training data including media source data… [0035; the data may come from “external sources such as rankings or ratings services”]
execute the trained neural network on input data… to determine one or more first model parameters of the probability model; [0043; the machine learning engine, using a convolutional neural network model, extracts a candidate parameter value from a set of possibilities] and
evaluate the probability model based on input census data… [0043; the machine learning engine, using a convolutional neural network model, extracts a candidate parameter value from a set of possibilities] the probability model configured with the one or more first model parameters output from the trained neural network. [0043 as cited above]

Gibbon does not explicitly teach using panel data obtained from meters monitoring media devices associated with a plurality of panelists, specifying a time of day, a media source, and at least one feature different from the time of day and the media source, or that the purpose is to determine a ratings metric corresponding to the time of day, the media source, and the at least one feature, but it is known in the art.  Cui teaches a broadcast program rating system [title] that uses “people meters” to determine what is being viewed at a particular “day and time” or on a particular “network”.  It also uses “demographic information” of the plurality of “panelists” being monitored, such as “gender, age, income” [0032] and uses all this to determine “TV ratings information”. [0128] Cui and Gibbon are analogous art as each is directed to electronic means for making a prediction based on past information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cui with that of Gibbon in order to project ratings for future broadcasts, as taught by Cui; [abstract] further, it is simply a combination of known parts with predictable results, simply using data such as that of Gibbon and/or Cui for Cui’s purpose in addition to that of Gibbon; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim(s) 3-6, 14, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. in view of Cui et al. further in view of Zhang et al. (U.S. Publication No. 2018/0165554).

Claims 3, 14 and 25 are similar so are analyzed together.
With regard to Claim 3:
The apparatus of claim 1, wherein the neural network is a first neural network, and wherein the training controller is to perform semi-supervised training of a second neural network based on a second set of training data to produce a second trained neural network that is to output model parameters of a second probability model, the second set of training data including at least one of unlabeled data or partially labeled data.

With regard to Claim 14:
The method of claim 12, wherein the neural network is a first neural network, and further including performing semi-supervised training of a second neural network based on a second set of training data to produce a second trained neural network that is to output model parameters of a second probability model, the second set of training data including at least one of unlabeled data or partially labeled data.

With regard to Claim 25:
The non-transitory computer readable medium of claim 23, wherein the neural network is a first neural network, and wherein the instructions cause the machine further to perform semi-supervised training of a second neural network based on a second set of training data to produce a second trained neural network that is to output model parameters of a second probability model, the second set of training data including at least one of unlabeled data or partially labeled data.

Gibbon and Cui teach the apparatus of claim 1, method of claim 12 and medium of claim 23, including multiple neural networks and probability models as cited above, but do not explicitly teach semisupervised learning or unlabeled data, but it is known in the art.  Zhang teaches a semisupervised autocoder for sentiment analysis [title] that employes a “neural network implementation of autocoders” [0007] and makes determinations about “predictive words”. [0049] It uses “unlabeled datasets” for training, [0048] and a “semisupervised approach” to learning. [0049] It results in a dimensionality reduction. [0111] Zhang and Gibbon are analogous art as each is directed to electronic means for making predictions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zhang with that of Gibbon and Cui in order to provide an optimal approach for text classification; [0007] further, it is simply a substitution of known parts for others with predictable results, simply using Zhang’s datasets and semisupervised training in place of, or in addition to, the datasets and training of Gibbon; the substitution produces no new and unexpected result.

With regard to Claim 4:
The apparatus of claim 3, wherein the second probability model has relatively fewer dimensions than the first probability model. [Zhang, 0111 as cited above in regard to claim 3]

With regard to Claim 5:
The apparatus of claim 1, wherein the training controller is to train the neural network at least in part with a variational autoencoder, the variational autoencoder including an encoder and a decoder. [Zhang; title; 0013; “each axis may have independent variation”; 0089-0090, showing the precise encoding; 0949; “encoders”; 0091; “decoding function”]

With regard to Claim 6:
The apparatus of claim 5, wherein the training controller is to incorporate the at least one feature and a second feature in a guide function of the encoder to train the neural network. [Zhang, 0090; the “number of occurrences” and a “normalized count” are both used]

With regard to Claim 27:
The non-transitory computer readable medium of claim 23, wherein the instructions cause the machine further to train the neural network at least in part with a variational autoencoder, the variational autoencoder including an encoder and a decoder. [Zhang; title; 0013; “each axis may have independent variation”; 0089-0090, showing the precise encoding; 0949; “encoders”; 0091; “decoding function”]

With regard to Claim 28:
The non-transitory computer readable medium of claim 27, wherein the instructions cause the machine further to incorporate the at least one feature and a second feature in a guide function of the encoder to train the neural network. [Zhang, 0090; the “number of occurrences” and a “normalized count” are both used]

Claim(s) 8, 9, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. in view of Cui et al. further in view of Chen et al. (U.S. Publication No. 2019/0034766).

Claims 8, 19 and 30 are similar so are analyzed together.
With regard to Claim 8:
The apparatus of claim 1, wherein the census data includes partially labeled census data, and the model evaluator is to evaluate the probability model based on the partially labeled census data and the first model parameters output from the trained neural network to generate a reduced-dimensionality probability model.

With regard to Claim 19:
The method of claim 12, wherein the census data includes partially labeled census data, and further including evaluating the probability model based on the partially labeled census data and the first model parameters output from the trained neural network to generate a reduced-dimensionality model.

With regard to Claim 30:
The non-transitory computer readable medium of claim 23, wherein the census data includes partially labeled census data, and wherein the instructions cause the machine further to evaluate the probability model based on the partially labeled census data and the first model parameters output from the trained neural network to generate a reduced-dimensionality probability model.

Gibbon and Cui teach the apparatus of claim 1, method of claim 12 and medium of claim 23, including the use of census data and probability models as cited above, but do not explicitly teach the use of partially labeled data or generating a reduced-dimensionality model, but it is known in the art.  Chen teaches a machine-learning predictive labeling system [title] that, in determining a “probability”, removes “selected observation vectors” from an “unlabeled subset”. [abstract] It uses a “dimensionality reduction algorithm”, [0056] “neural network models”, [0112] and a “partially labeled dataset”. [0113] Chen and Gibbon are analogous art as each is directed to electronic means for managing data related to predictions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chen with that of Gibbon and Cui in order to handle a situation where only a small portion of the training data are labeled; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Chen’s datasets and reduction of dimensionality in place of, or in addition to, the datasets and end product of Gibbon; the substitution produces no new and unexpected result.

With regard to Claim 9:
The apparatus of claim 8, wherein the training data includes a plurality of features, and the partially labeled census data includes a subset of the plurality of features. [Chen, 0115; each dimension reads on a feature; 0056 as cited above in regard to claim 8; reducing the dimensionality would thus reduce the number of features resulting in a proper subset]

Claim(s) 11, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. in view of Cui et al. further in view of Tischer (U.S. Publication No. 2008/0147497).

These claims are similar so are analyzed together.
With regard to Claim 11:
The apparatus of claim 1, further including a media monitoring application to perform an operation based on the ratings metric, the operation to include inserting an advertisement in response to the ratings metric satisfying a ratings threshold.

With regard to Claim 22:
The method of claim 12, further including performing an operation based on the ratings metric, the operation to include inserting an advertisement in response to the ratings metric satisfying a ratings threshold.

With regard to Claim 33:
The non-transitory computer readable medium of claim 23, wherein the instructions cause the machine further to perform an operation based on the ratings metric, the operation to include inserting an advertisement in response to the ratings metric satisfying a ratings threshold.

Gibbon and Cui teach the apparatus of claim 1, method of claim 12 and medium of claim 23, but do not explicitly teach inserting an advertisement under such a condition, but it is known in the art.  Tischer teaches an advertising management system [title] that will provide an “advertisement inserted into” a particular time slot “only if the ratings information satisfies a threshold value”; [0072] if not, the advertiser is unwilling to bid therefore the advertisement is not inserted.  Tischer and Cui are analogous art as each is directed to electronic means for managing ratings information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tischer in order to monetize ratings, as taught by Tischer; further, it is simply a combination of known parts with predictable results, simply performing Tischer’s step once a rating has been established; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
It is noted that no rejection under 35 U.S.C. § 103 is made of claim 10.  The prior art does not teach, so as to form an obvious combination, integrating a probability model over a domain of a feature not included in a subset in order to generate a reduced-dimensionality probability model, along with the features of the ancestor claims from which claim 10 depends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694